Citation Nr: 9914522	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a disorder of the 
cervical spine (claimed as a disability manifested by neck 
pain).

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for a disability 
manifested by back pain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The appellant had active service from January 1973 to April 
1973, and received a discharge under honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1991 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD, and heart disease, and determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for disability manifested by 
neck pain, and disability manifested by back pain. However, 
it appears that since the October 1991 decision, it appears 
that the RO has determined that new and material evidence to 
reopen these claims have been submitted.  Thus, the issues 
before the Board for consideration are entitlement to service 
connection for disabilities manifested by neck and back pain.  
Moreover, in a September 1992 rating decision, the RO 
recharacterized the denial of service connection for PTSD to 
the denial of service connection for a nervous disorder, to 
include PTSD, paranoid schizophrenia, and a personality 
disorder. 

The appellant and his representative appeared at a hearing 
before a Member of the Board at the RO in September 1992.  
The Board REMANDED this case for further development and due 
process deficiencies in November 1993, September 1994, and 
December 1996.    

The appellant and his representative appeared at a hearing 
before a Member of the Board at the RO in April 1998.  At 
this hearing, the appellant appears to raise the issue of an 
upgrade to his military discharge.  As explained by the 
Member of the Board at the hearing, the VA has no authority 
to change discharge certificates.


FINDINGS OF FACT

1.  A disorder of the cervical spine is not attributable to 
service.

2.  A personality disorder is not a disability for which VA 
compensation benefits may be awarded.  

3.  Competent evidence showing a nexus between a chronic 
acquired psychiatric disorder and the appellant's active 
military service is not of record.  

4.  Competent evidence of a current cardiovascular disorder 
is not of record.

5.  Competent evidence of a current disability manifested by 
low back pain is not of record.


CONCLUSIONS OF LAW

1.  A disorder of the cervical spine did not  result from 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).

2.  Service connection may not be granted for a personality 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1998).  

3.  The appellant has not submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include PTSD and schizophrenia.  38 
U.S.C.A. § 5107 (West 1991).  

4.  The claim of entitlement to service connection for a 
cardiovascular disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

5.  The claim of entitlement to service connection for a 
disability manifested by back pain is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

The appellant is seeking service connection for a disorder of 
the cervical spine (claimed as a disability manifested by 
neck pain), a personality disorder, an acquired psychiatric 
disorder to include PTSD and schizophrenia, a cardiovascular 
disorder, and a disability manifested by back pain.  It is 
necessary to determine if he has submitted a well grounded 
claim with respect to each issue. 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  Id.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  Id.  Moreover, 
in the case of a psychiatric disorder, service connection may 
be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

At his April 1998 hearing before a Member of the Board at the 
RO, the appellant asserted that all of his problems began 
while he was in the military.

I.  Cervical spine disorder (claimed as neck pain)

As stated previously, the Board notes that the RO denied 
service connection for a neck disability in June 1989 and the 
RO, in its October 1991, determined that new and material 
evidence had not been submitted to reopen this claim.  
However, during the course of this appeal, additional 
evidence was submitted, and in September 1992, the RO 
determined that the case was reopened.  As a preliminary 
matter, the Board must first determined whether the RO erred 
in determining that new and material evidence had been 
presented to reopen the appellant's claim for a disorder 
manifested by neck pain.  Under 38 C.F.R. § 3.156(a), the 
test is whether the newly presented evidence is so 
significant that it must be considered to fairly decide the 
claim.  Upon review of the evidence submitted since the June 
1989 decision by the RO denying the appellant's claim for a 
neck disability, the Board finds that as additional evidence 
has been submitted pertaining to the appellant's claim for a 
disorder manifest by neck pain, the claim was properly 
reopened.  

Service medical records show complaints of back pain, they do 
not reveal that the appellant complained of or was treated 
for neck pain or upper back pain during service.  In a 
February 1973 Recommendation for Discharge for reasons of 
Unsuitability from the Neuropsychiatric Unit, the examiner 
noted that the appellant's attitude is rather oppositional 
and provocative of his Drill Instructors, and thus, 
maltreatment risk.  The appellant received a general 
discharge under honorable conditions due to character and 
behavior disorders.  

VA medical records show that the appellant was seen in 
February and March 1989 complaining of intermittent neck pain 
with radiation into the left shoulder and upper arm since 
service in 1973.  The appellant reported that he was involved 
in an altercation in basic training and suffered pain in the 
lower cervical/upper thoracic spinal region.  On evaluation, 
there was good mobility of the neck with lateral rotation of 
approximately 90 degrees and extension to 180 degrees and he 
could raise his arms at his shoulders over his head.  There 
was no diagnosis indicated.

VA medical records from February to April 1990 show that the 
appellant was seen complaining of soreness in the muscles of 
the cervical spine.  The diagnoses were chronic neck pain and 
cervical muscle strain.  

Private medical records from 1974 to 1975 and January to 
November 1984 received in January 1992 shows occasional 
complaints of muscle spasms and tenseness in neck.  The 
medical records indicate that Valium was prescribed and 
diagnoses included from Anxiety Reaction in Paranoid 
Personality, Latent Schizophrenia, and Borderline Personality 
Disorder.

During his September 1992 hearing before a Member of the 
Board at the RO, the appellant reported that he injured his 
neck during Basic Training, he passed out on a physical 
training (PT) run and the instructor grabbed him by the 
throat pulled him off the ground and hit him.  According to 
the appellant, his neck was injured at this time

At March 1994 and June 1995 VA psychiatric examinations, the 
appellant reported receiving a neck injury during service and 
experiencing chronic neck pain since 1973.  

In a December 1996 letter, Raymond A. Maucere, D.C., reported 
that he has treated the appellant since May 1996 for chronic 
neck pain.  Dr. Maucere stated that x-rays of the cervical 
spine reveal degenerative joint and disc disease.  According 
to Dr. Maucere, these findings are consistent with the 
appellant's reported previous traumatic injuries to the neck 
which occurred during service.

At his April 1998 hearing, the appellant testified that he 
has experienced neck pain since he was pulled up by the neck 
and hit by a drill instructor during basic training.  The 
appellant is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had neck pain during and following 
service.  Layno, 6 Vet. App. at 470.  

The claim for service connection for a cervical disorder is 
well grounded.  The appellant has a current impression from a 
chiropractor, he has alleged an inservice injury, and the 
chiropractor has apparently related the remote post service 
impression to the event described by the appellant.  The mere 
fact that the chiropractor accepted the appellant's history 
does not require the Board to accept the history.  That 
misconceives the role of the Board.  The Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
We must note that since there is no indication that the 
chiropractor reviewed the records or has personal knowledge 
of the inservice events, he is not competent to establish 
that there was an inservice injury.  In order for any 
testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
chiropractor is not competent to establish factual maters 
outside his personal experience and expertise, including 
whether an injury did in fact happen.  See Jones v. West, No. 
96-1253 (U.S. Vet. App. May 11, 1999).  

In this regard, the record reflects that the appellant voiced 
numerous complaints during service.  No complaints regarding 
a cervical injury inflicted by another serviceman was ever 
recorded or documented.  In view of the appellant's other 
statements and my observations of the appellant during the 
hearing, the appellant is not credible.  We must note that 
the appellant was determined to have a character and behavior 
disorder during service.  He was described as extremely 
childish and immature.  He put forth minimum effort in all 
phases of training.  In an April 1973 aptitude board, mental 
inaptitude, physical inaptitude, character and behavior 
disorder, defective attitude, apathy and an inability to 
expend efforts constructively were all noted.  This is 
inservice description of the veteran is in remarkable 
contrast with his 1992 testimony that being a Marine meant a 
lot to him.  The veteran is not a credible witness.  The 
record further reflects a remarkable silence regarding his 
recently described cervical injury until he entered a claim 
for monetary benefits.  Although the appellant had previously 
voiced complaints regarding the cervical area, there is 
complete silence regarding what he thought was the cause.  

Based on the entire record, including descriptions of the 
veteran's motivation during service and my observations of 
the veteran during the hearing, I am left with the 
overwhelming fact that the event described by the veteran, 
many years after the claimed event did not happen and the 
history received by the chiropractor is inaccurate.  
Therefore, any medical opinion based on an inaccurate medical 
history is equally inaccurate.  In reaching this 
determination, the Board has specifically considered the 
majority and minority opinions in Jones v. West, No. 96-1253 
(U.S. Vet. App. May 11, 1999).  Neither position in Jones 
supports the veteran.    The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disorder of the cervical spine and 
there is no doubt to be resolved.  Lastly, the veteran was 
not engaged in combat and the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) are not applicable.

II.  Personality Disorder

A personality disorder is not a disease or injury for 
compensation purposes.  38 C.F.R. § 3.303(c) (1998).  The 
Court has clarified that personality disorders are not 
disabilities for which service connection may be granted.  
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (1998).

Service medical records reveal that it was recommended that 
the appellant be discharged because of character and behavior 
disorders.  The appellant asserts that his personality 
disorder was aggravated by the stress associated with his 
brief military service.  The Board observes that service 
connection may not be granted for a personality disorder.  
The fact that the appellant's personality disorder may have 
increased in intensity during active service does not alter 
the fact that service connection may not be established for 
such disability.  The fact that a personality disorder was 
not identified at entrance is irrelevant, since it is a 
condition for which service connection may not be granted.

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of an appellant's claim, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court's holding in Beno is controlling and there 
is no identified exception to Beno in this case.  
Accordingly, the appellant's claim is denied.  

III.  Acquired psychiatric disorder

The appellant advances that he was a minor when he entered 
service and the parent who gave consent was suffering from 
schizophrenia at the time.  The appellant also contends that 
the military recruiter helped him pass the test to enter 
service.  The appellant's service medical records do not 
reflect that he was found to exhibit an acquired psychiatric 
disorder during active service.  Service medical records do 
note that it was determined that he had character and 
behavior disorders.  The appellant received a discharge under 
honorable conditions in April 1973.

Private records from the Regional Mental Health Center of Oak 
Ridge show that the appellant sought treatment from August 
1974 to February 1975.  Diagnoses included anxiety reaction 
in paranoid personality and latent schizophrenia.  Private 
records from Ridgeview Psychiatric Hospital and Center show 
treatment from January 1984 to November 1984 for Borderline 
Personality Disorder.  

A December 1990 VA treatment record reveals that the 
appellant reported difficulties while in the Marines for 2 1/2 
months and that he has had a difficult time adjusting to life 
since he was discharged from the military.  The examiner 
noted that the appellant was not currently seeking mental 
health treatment.  The assessment was rule out longstanding 
personality disorder.

In June 1991, A. Sheldon Gelburd, Ph.D., evaluated the 
appellant for Social Security Disability purposes, the 
diagnostic impression was schizotypal personality disorder.

The Johnson Mental Health Center, in a September 1992 letter, 
stated that the appellant has been receiving treatment since 
July 1992 for mood swings, anger, depression, and auditory 
and visual hallucinations.  A diagnosis of chronic paranoid 
type schizophrenia was noted.

At his September 1992 hearing before a Member of the Board at 
the RO, the appellant testified that being a Marine meant a 
lot to him.  He stated he was placed in a society with high 
honors, and it was all crushed and thrown away.  He 
maintained that this was what led to his psychiatric 
disorder.

At a March 1994 VA psychiatric examination, the appellant 
reported that he was discharged from service after 2 1/2 months 
due to inability to adjust to military training.  He reported 
that since service he has held over 40 jobs, the longest for 
8 months.  The appellant also stated that he began receiving 
Social Security since 1990.  The diagnosis was borderline 
personality disorder.  The examiner noted that the claims 
file contained a diagnosis of paranoid schizophrenia; 
however, there was no evidence of a thought disorder or other 
information to indicate a bipolar disorder at the current 
time.  At a June 1995 VA psychiatric examination, the 
appellant reported that he had suffered from panic attacks 
since age 16.  Psychological testing revealed that the 
appellant was egocentric, demanding, preoccupied with 
physical complaints, and uncomfortable in social situations.  
The diagnoses included mild panic disorder by history to age 
16 and moderate to severe borderline personality disorder.  
The examiner noted that the appellant's military records 
document failure to adapt to Marine Corps training from the 
start of it.  The depression and hypochondriacal symptoms 
reported then and since can be explained as expected 
responses of a personality disordered individual in stress 
which exceeds his adaptive capacity.  No diagnosis beyond 
Personality Disorder (then called Character Disorder) would 
be needed.  The examiner further opined that the appellant's 
present symptoms do not warrant an Axis I diagnosis and that 
his military service experience did not cause or aggravate a 
psychiatric disorder.

A February 1997 private psychological evaluation diagnosed 
panic disorder without agoraphobia and schizotypal 
personality disorder.  Social Security Administration (SSA) 
records, received in August 1998, show that the appellant was 
granted SSA disability benefits effective in 1990 on the 
basis a diagnosis of paranoid schizophrenia and other 
Functional Psychotic Disorders  

The appellant's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  The appellant is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the Court has 
held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, there is no competent medical 
evidence linking any current psychiatric disorder to his 
active military service.  As noted previously, the appellant 
was diagnosed with paranoid schizophrenia in 1992; however, 
this was many years after service.  As schizophrenia was 
first diagnosed many years after service, the presumption for 
service connection is not met.  (Regardless, the veteran did 
not have 90 days of service and presumptive service 
connection is not applicable)  Furthermore, the Board notes 
that although the appellant has alleged he has PTSD, there is 
no diagnosis of PTSD of record.  He meets none of the 
criteria under 38 C.F.R. § 3.304(f) (1998) and this sub-claim 
lacks legal merit.  The record does indicate that the 
appellant has given a history of panic attacks beginning at 
age 16 prior to service and has been diagnosed with a mild 
panic disorder since age 16.  The evidence submitted is not 
enough to establish that it preexisted service, was 
aggravated during service, or that it was present in service.  
The examiner merely noted the history as provided by the 
veteran.  The examiner clarified that military experience did 
not cause or aggravate a psychiatric disorder and that the 
present symptoms did not warrant an Axis 1 diagnosis.  
Regardless of the reported history, the examiner clearly 
determined that the veteran did not have an acquired 
psychiatric disorder that was related to service.

Therefore, the Board concludes that the appellant's claim for 
service connection for an acquired psychiatric disorder is 
not well grounded and is denied.  In this regard, the Board 
notes that the inservice manifestations were attributed to a 
personality disorder rather than an acquired psychiatric 
disorder.

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether the appellant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The Board 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.  

IV.  Cardiovascular disorder

Service medical records do not reveal that the appellant 
complained of, was treated for, or was diagnosed with a 
cardiovascular during active service or within one year 
thereof.  Service medical records do show that at his initial 
screening examination in January 1973, the appellant claimed 
to have a history of a heart murmur since birth.  A systolic 
murmur on the left sternal border was noted, but the examiner 
determined it was not significant.  As noted previously, the 
appellant received a general discharge under honorable 
conditions because of character and behavior disorders.

Private medical records from the Regional Mental Health 
Center of Oak Ridge showing treatment from January to 
November 1984 indicated that the appellant complained of 
attacks which include tachycardia, increased respiration, 
blurry vision, numbness in face, and vertigo.  The appellant 
reported no medical problems, but stated he recently saw a 
physician for problems breathing during the above-described 
attacks.  The records indicate that the appellant was seen 
for somatic complaints related to anxiety attacks. 

At his September 1992 hearing before a Member of the Board at 
the RO, the appellant testified that he had had a heart 
murmur since birth, but now experiences panic attacks, 
shortness of breath, and pain in his chest.  The appellant 
maintained that these were the result of his active service.

At a June 1995 VA psychiatric examination, the appellant 
complained of panic attacks.  He described symptoms as 
tachycardia, shortness of breath, tunnel vision, diaphoresis, 
lightheadedness, and facial numbness.  The appellant reported 
that he began experiencing such attacks at age 16 prior to 
active service.  The diagnoses included mild panic disorder 
by history.

At his April 1998 hearing, the appellant testified that he 
had recently had a heart test and expected to receive the 
report in the next few days.  At the Board hearing, this 
Board Member specifically referenced the Robinette duty.  
This Board Member left the appellant's claims file open for 
45 days to allow him to submit any additional evidence.  No 
evidence pertaining to the appellant's claimed cardiovascular 
disorder had been received at the end of the 45-day period.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  This Board Member 
recognized the inadequacy of the evidence and provided the 
appellant an opportunity to cure the defect.

The appellant is competent to report on that which he has 
personal knowledge.  Layno, 6 Vet. App. at 470.  However, his 
statement that he currently has a cardiovascular disorder and 
that such disorder is related to service cannot serve to well 
ground the claim because he is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Moreover, 
there is no competent medical evidence of a cardiovascular 
disorder at the current time.  In the absence of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the appellant's claim for service connection 
for a cardiovascular disorder is not well grounded and the 
claim is denied.

V.  Disability manifested by back pain

At his January 1973 enlistment examination, the appellant 
reported that he had recent back pain.  At his January 1973 
initial screening examination, the appellant stated that he 
had low back prior to service.  Service medical records 
indicated the appellant was seen on several occasions 
complaining of low back pain which existed prior to entry to 
service.  The impression was lumbosacral strain.

VA medical records show that the appellant was seen in 
February and March 1989 complaining of intermittent back and 
neck pain with radiation into the left shoulder and upper arm 
since service in 1973.  The appellant reported that he was 
involved in an altercation in basic training and suffered 
pain in the lower cervical/upper thoracic spinal region.  The 
diagnosis was back pain.

At his September 1992 hearing, the appellant testified that 
he was seen shortly after his discharge from service by a 
chiropractor, who diagnosed a back or neck disorder.  The 
record does not contain a chiropractor's report or diagnosis 
prior to 1992.  At a March 1994 VA psychiatric examination, 
the appellant reported chronic back pain since service.  

At his April 1998 hearing, the appellant testified that he 
had been seen by Dr. Raymond Maucere for his back pain.  The 
only documentation of record from Dr. Maucere is a December 
1996 letter pertains to the appellant's neck disability, not 
a back disorder.  In August 1998, SSA records used to grant 
the appellant's claim for SS disability were received.  The 
records are duplicates of those already of record and 
indicate that SS disability was granted on the basis of the 
appellant's diagnosis of paranoid schizophrenia.  The records 
contain no diagnosis of a back disorder. 

As stated previously, the Board notes that the RO denied 
service connection for a back disability in June 1989 and the 
RO, in its October 1991, determined that new and material 
evidence had not been submitted to reopen this claim.  
However, during the course of this appeal, additional 
evidence was submitted and it appears that the RO determined 
that the case was reopened.  As a preliminary matter, the 
Board must first determined whether the RO erred in 
determining that new and material evidence had been presented 
to reopen the appellant's claim for a disorder manifested by 
back pain.  Under 38 C.F.R. § 3.156(a), the test is whether 
the newly presented evidence is so significant that it must 
be considered to fairly decide the claim.  Upon review of the 
evidence submitted since the June 1989 decision by the RO 
denying the appellant's claim for a back disability, the 
Board finds that there has been no new evidence submitted 
pertaining to the appellant's claim for a disorder manifest 
by back pain.  Thus, the Board finds that the RO erred in 
finding that the new and material evidence had been submitted 
to reopen the claim.  Nevertheless, the Board finds that such 
error was harmless error.   See Winters v. West, 12 Vet. App. 
203, 208 (1999).   Upon further review of the evidence, both 
old and new, in support of the claim, the Board concludes 
that the appellant has not met his burden under 38 U.S.C.A. 
§ 5107(a) to submit a well grounded claim because there is no 
competent evidence showing that the appellant has a current 
back diagnosis.  In the absence of a current disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  
Therefore, the Board concludes that the appellant's claim for 
service connection for a disability manifested by back pain 
is not well grounded and the claim is denied.


ORDER

Service connection for a disorder of the cervical spine 
(claimed as a disability manifested by neck pain) is denied.  
Service connection for a personality disorder is denied.  
Service connection for an acquired psychiatric disorder, to 
include PTSD and schizophrenia is denied.  Service connection 
for a cardiovascular disorder is denied. Service connection 
for a disability manifested by back pain is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

